Citation Nr: 0522297	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  00-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from June 1986 to November 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The case was last before the Board in October 2003, when it 
was remanded for further development, including a current, 
comprehensive VA skin examination and unretouched color 
photographs.  In June 2004, the appellant failed to report at 
the appointed time for an official skin examination at the VA 
Medical Center in East Orange, New Jersey.  By letter dated 
June 30, 2004, the appellant was notified by the Appeals 
Management Center (AMC) of the consequences of his failure to 
report for this official VA examination, and he was requested 
to provide a written explanation of the reasons for his 
failure to report for this scheduled VA examination.  He was 
also told in this letter that, if a response was not received 
from him within 60 days, it would be assumed that he was 
unwilling to report for another examination and his claim 
would be decided based upon the evidence currently of record.  
The appellant never responded to the aforementioned letter, 
and neither he nor his representative has requested that a VA 
skin examination be rescheduled for him.  Accordingly, the 
Board will proceed with appellate review of the claim based 
upon the current and admittedly unsatisfactory evidentiary 
record.  See 38 C.F.R. § 3.655.  


FINDINGS OF FACT

1.  The disfigurement from the veteran's pseudofolliculitis 
barbae more nearly approximates moderate than severe.  

2.  The pseudofolliculitis barbae is not manifested by two or 
more characteristics of disfigurement, tissue loss, marked 
discoloration or color contrast, exfoliation, exudation, 
itching, or an affected area involving more than 20 percent 
of the entire body or 20 percent of exposed areas.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
pseudofolliculitis barbae are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 
7806 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the agency of 
original jurisdiction has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that the appellant should submit if he did not desire VA to 
obtain the evidence on his behalf.  See, e.g., the letters 
addressed to the appellant by VA dated March 3, 1999, 
April 11, 2000, October 15, 2002, and March 2 and May 24, 
2004.  In the March 2004 letter, the AMC specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of that claim, 
and of what the evidence must show in order to support the 
claim.  The appellant was also asked to inform the AMC of any 
additional evidence or information which he thought would 
support his claim, so that the AMC could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable VA to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, although 
these are admittedly less than complete.  As noted above, the 
appellant failed to report for a scheduled VA skin 
examination in June 2004, and has not provided an explanation 
for his failure to appear at this examination or requested 
that another examination be rescheduled for him.  The United 
States Court of Veterans Appeals (Court) has said that the 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence  Wood v. Derwinski, 
1 Vet.App. 191 (1991) and Hayes v. Brown, 5 Vet.App. 60, 68 
(1993); see also 38 C.F.R. § 3.655.  Neither the appellant 
nor his representative has identified any additional evidence 
which could be obtained to substantiate the present claim, 
and the Board is also unaware of any such outstanding 
evidence.  The representative specified in June 2005 that the 
evidentiary record in this appeal has been fully developed.  
Therefore, the Board is also satisfied that the RO and the 
AMC have complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the relevant issue was initially 
adjudicated by the RO in June 1999, well before the enactment 
of the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated in May 2005 after the final VCAA letter was 
issued in May 2004 without response from the appellant or his 
representative.  There is no indication or reason to believe 
that the ultimate decision of the RO or the AMC on the merits 
of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA properly 
processed the claim following compliance with the notice 
requirements of the VCAA and the implementing regulations and 
that any procedural errors in its development and 
consideration of the claim were harmless and non prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that, when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The present claim was filed in November 1998.  The rating 
criteria relevant to this claim were changed, effective 
August 30, 2002.  

Under the rating criteria in effect prior to August 30, 2002, 
moderately disfiguring scars of the head, face, or neck 
warrant a 10 percent rating.  The next higher rating of 
30 percent requires severely disfiguring scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  NOTE:  when in addition to tissue loss 
and cicatrization (scarring) there is marked discoloration, 
color contrast, or the like,...the 30 percent rating may be 
increased to 50 percent, and the 10 percent to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

The rating criteria which became effective August 30, 2002, 
provide that disfigurement of the head, face, or neck with 
one characteristic of disfigurement will be rated 10 percent 
disabling.  The next higher rating of 30 percent requires 
visible or palpable tissue loss and either gross distortion 
of asymmetry of one feature or paired set of features; or two 
or three characteristics of disfigurement.  NOTE (1):  The 8 
characteristics of disfigurement are: Scar 5 or more inches 
(13 or more cm.) in length; Scar at least one-quarter inch 
(0.6 cm.) wide at widest part; Surface contour of scar 
elevated or depressed on palpation; Skin hypo- or hyper-
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
Skin texture abnormal in an area exceeding 6 square inches 
(39 sq. cm.); Underlying soft tissue missing in an area 
exceeding 6 square inches (39 sq. cm.); Skin indurated and 
inflexible in an area exceeding 6 square inches (39 sq. 
cm.)....NOTE (3):Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).

Under the rating criteria in effect prior to August 30, 2002, 
eczema and similar skin disorders were to be rated at the 
noncompensable level with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating was warranted with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
required constant itching or exudation, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

Under the rating criteria effective on and after August 30, 
2002, dermatitis, eczema, or similar skin disorders warrant a 
noncompensable rating if less than 5 percent of the entire 
body, or less than 5 percent of exposed areas, are affected, 
and no more than topical therapy was required during the past 
12-month period.  If at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas, are affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period, then a 10 percent rating is warranted.  The next 
higher rating of 30 percent requires that 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas are 
affected; or systemic therapy is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).  

Dermatophytosis (ringworm:...of the beard area, tinea barbae...): 
Rate as disfigurement of the head, face, or neck (DC 7800), 
scars, DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and 
Schafrath v. Derwinski, 1Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability.  

By rating action dated in September 1996, service connection 
was granted for pseudofolliculitis barbae, with a 10 percent 
schedular disability rating assigned, effective from the date 
of claim in May 1996.  The present claim seeking an increased 
rating was received in November 1998.  The appellant has not 
responded to several requests by the RO and the AMC to 
identify any private or VA medical treatment records 
(outpatient or inpatient) relevant to this claim.  

On a VA examination in March 1999, multiple ingrown hairs 
were noted in the appellant's beard area.  There were a few 
papular lesions and a few, rare pustules also noted in the 
beard area.  Rare, small keloidal papules were also noted on 
the neck.  There were also patches of hyperpigmentation in 
the beard area.  Neither tissue loss, other cicatrization, 
exfoliation, exudation, itching, nor marked discoloration or 
color contrast was noted on this examination.  

It was reported on a second VA examination of the appellant 
in October 2002 that growing a beard appeared to improve the 
appellant's facial skin condition, although he continued to 
get some razor bumps.  This was of cosmetic concern to the 
appellant.  He denied any depression, anxiety, or nervous 
manifestations related to this skin condition.  On physical 
examination, the beard was approximately 1/4-inch short.  There 
were several hyperpigmented papular lesions noted within the 
beard area, along with multiple ingrown hairs.  Tissue loss, 
cicatrization, exfoliation, exudation, itching, marked 
discoloration or color contrast, or markedly disfiguring 
scars were not reported on this examination.  

In July 2003, the VA Medical Center in East Orange, New 
Jersey, reported that there were no outpatient records 
pertaining to the appellant at that facility.  The appellant 
has never identified any relevant private medical treatment 
records, and he did not report for a more comprehensive VA 
examination, including unretouched color photographs, 
scheduled for him in June 2004.  

Based upon the available evidence, the appellant's service-
connected skin disorder does not warrant more than the 
current 10 percent disability rating assigned on the basis of 
moderate disfigurement of the head and face.  Unretouched 
color photographs have never been obtained of the appellant's 
face, due in part to his failure to cooperate with VA in the 
development of the evidentiary record in this appeal.  He 
does not manifest more than one of the 8 characteristics of 
disfigurement listed in Diagnostic Code 7800 of the current 
Rating Schedule, nor is there evidence of more than 
moderately disfiguring scars or any deformity of the eyelids, 
lips, or auricles.  Given that the manifestations of the 
service-connected skin disorder are limited to a few, small 
portions of the beard area of the appellant's face, it cannot 
be said that the affected area constitutes 20 to 40 percent 
of the entire body, or even 20 to 40 percent of the exposed 
areas of the body; and there is no evidence that systemic 
therapy has ever been required during the time frame of this 
appeal.  In short, the available evidence does not 
demonstrate that the appellant's service-connected 
pseudofolliculitis barbae is characterized by, or more nearly 
approximates, the symptoms contemplated by the next higher 
rating of 30 percent under either the old or current rating 
criteria.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

A preponderance of the available evidence is unfavorable to 
the claim, this appeal will be denied.

(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 10 percent is denied for 
pseudofolliculitis barbae.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


